             Case 8:19-cv-00209-TDC Document 91 Filed 11/08/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF MARYLAND

    VELMA M. MELTON,
                                         Plaintiff,
                  vs.
                                                            Case No. 8:19-cv-00209-TDC
    SELECT PORTFOLIO SERVICING,
    INC. et al.,
                         Defendants.




                   SELECT PORTFOLIO SERVICING, INC.’S
       RESPONSE TO PLAINTIFF’S MOTION TO AMEND SCHEDULING ORDER

        Defendant Select Portfolio Servicing, Inc. (“SPS”), by its undersigned counsel, responds

as follows to Plaintiff’s Motion to Amend Scheduling Order, filed on October 25, 2019 [ECF #89]

(“Motion to Amend”):

        1.       In the Motion to Amend at 2, Plaintiff seeks an additional 90 day extension in order

“to depose Defendant’s corporate designee(s)” and referencing SPS’s then-pending Motion for a

Protective Order [ECF # 81]. Plaintiff also requested a 90 day extension in order to depose certain

non-parties located in India from the Court.

        2.       SPS submits that this Motion to Amend is now moot, as Magistrate Judge

Sullivan’s1 October 28, 2019 Letter to Counsel [ECF # 90] (“Letter Order”) addressed and

modified the discovery schedule. [See ECF #90 at 7.] The Court’s Letter Order also resolved the

issues raised by SPS in its Motion for Protective Order and Plaintiff’s denied Motion to Compel

Discovery from SPS [ECF # 82], The parties have agreed that SPS’s Fed. R. Civ. P. 30(b)(6)

witness will be deposed on November 26, 2019 in Washington, D.C.



1
 By “Order of Reference to United States Magistrate Judge” entered on July 26, 2019, this Court referred “All
discovery and related scheduling matters” to the Honorable Timothy J. Sullivan, United States Magistrate Judge
[ECF # 63].
            Case 8:19-cv-00209-TDC Document 91 Filed 11/08/19 Page 2 of 3



       3.       SPS has never disputed that information regarding Ms. Melton’s loan account is

discoverable. And, as the Court acknowledged in an earlier Order, “[t]he claims and defenses in

this case are relatively uncomplicated.” [ECF # 66] Given the extensive briefing by Plaintiff and

the prior rulings by Magistrate Judge Sullivan on the discovery issues in this case, SPS submits

that the additional discovery sought by Ms. Melton is not proportional to the needs of the case, nor

does it justify a further extension of discovery.

       4.       Finally, SPS notes that Magistrate Judge Sullivan’s Letter to Counsel, entered on

October 10, 2019 [ECF # 86], granted Plaintiff leave to file a motion to amend the scheduling

order on or before October 17, 2019. This Motion to Amend was filed eight days later on October

25, 2019, without any explanation.

                                          CONCLUSION

       For the foregoing reasons, the Court should grant deny Plaintiff’s Motion to Amend as

moot, or on grounds that good cause does not otherwise exist for a further 90 day extension of the

discovery period.

                                               Respectfully submitted,
November 8, 2019
                                                      /s/ Mary S. Diemer
                                               Mary S. Diemer, Esquire
                                               Federal Bar No. 12328
                                               NELSON, MULLINS, RILEY & SCARBOROUGH LLP
                                               E-Mail: mary.diemer@nelsonmullins.com
                                               101 Constitution Avenue, N.W., Suite 900
                                               Washington, D.C. 20001
                                               (202) 712-2800
                                               Fax: (202) 712-2860
                                               Attorneys for Select Portfolio Servicing, Inc.




                                                    2
          Case 8:19-cv-00209-TDC Document 91 Filed 11/08/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I certify that on this 8th day of November, 2019, copies of Select Portfolio Servicing, Inc.’s
Response to Plaintiffs Motion to Amend Scheduling Order was served by CM/ECF upon all
registered parties of record.




                                                      __/s/ Mary S. Diemer_________________
                                                             Mary S. Diemer




                                                  3
